EXHIBIT 32.2 CERTIFICATION PURSUANT TO RULE 13a-14(b) UNDER THE SECURITIES EXCHANGE ACT AND18 U.S.C. SECTION I, Matthew T. Farrell, Chief Financial Officer of Church & Dwight Co., Inc. (the “Company”), hereby certify that, based on my knowledge: 1. The Company’s Quarterly Report on Form 10-Q for the quarter ended June 27, 2008 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Matthew T. Farrell Matthew T. Farrell Chief Financial Officer Dated: August 4, 2008
